MEMORANDUM **
Nevada state prisoner Terrence R. Hall • appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging sub-standard medical attention and inadequate meals. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment. Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001). We review for an abuse of discretion the district court’s denial of a motion to amend a complaint, Ward v. Circus Circus Casinos, Inc., 473 F.3d 994, 1000 (9th Cir.2007) and the district court’s discovery rulings, Childress v. Darby Lumber, Inc., 357 F.3d 1000, 1009 (9th Cir.2004). We affirm.
The district court properly granted summary judgment to defendants because Hall did not raise a triable issue as to whether he suffered a sufficiently serious injury to his back or whether any prison official possessed a culpable state of mind in denying him adequate medical attention. See Wilson v. Seiter, 501 U.S. 294, 296-97, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991) (outlining requirements for medical indifference claim under Eighth Amendment). Similarly, Hall failed to raise a triable issue as to whether the food he was served injured his health. See LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir.1993) (finding food that occasionally contains foreign objects or sometimes is served cold, while unpleasant, does not amount to a constitutional deprivation).
The district court did not abuse its discretion by denying Hall’s motion to add over fifty defendants to his complaint where doing so would further delay resolution of the case and unduly prejudice the defendants. See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir.2000) (holding district court may deny leave to amend when it would cause undue prejudice to the defendant).
The district court did not abuse its discretion by denying as untimely the discovery motions Hall filed after the discovery deadline which had already been extended once upon Hall’s request. See Draper v. Coombs, 792 F.2d 915, 924 (9th Cir.1986) (affirming district court’s discretion to conclude discovery).
The district court did not abuse its discretion by denying Hall’s motion to compel *961production of over 150,000 paper documents where the request would have been unduly burdensome to defendants. See Fed.R.Civ.P. 26(b)(2)(C) (court may limit discovery if burden or expense outweighs its likely benefit).
Hall’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.